DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on April 11, 2018. However, Applicant has not filed a certified copy of JP 2018-075874 as required by 37 CFR 1.55.  Additionally, a document indicating retrieval request was unsuccessful was mailed on 09/11/2019.  For assistance, contact EBC customer support center.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last two lines of claim 1 recites: “each of a pair of portions included in the side wall and facing each other in a tire radial direction is inclined in the tire radial direction”. 
It is unclear what “each” is referring to.  It is unclear how many pairs of portion is required.  It is unclear what is facing each other.  Appropriate correction is required. 
For compact prosecution, the last two lines of claim 1 were examined as requiring: the side wall includes a pair of portions facing each other in the tire radial direction (i.e. 22c and 22d) and each portion of the pair of portions is inclined in the tire radial direction--.  See [0029] of the original specification filed 03/28/2019.
The remaining claims are rejected because they are dependent claims of rejected claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’975 (JP 2010-188975).
Regarding claims 1 and 6, see FIG. 1 and FIG. 3 of JP’975.  As to the last two lines of claim 1, see annotated FIG. 2 provided below. 

    PNG
    media_image1.png
    889
    1056
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP’975 (JP 2010-188975).
Regarding claim 2, FIG. 3 of JP’975 does not illustrate “each of a pair of portions included in the side wall and facing each other in the tire circumferential direction has a quadrangular shape”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’975 having protrusions with “each of a pair of portions included in the side wall and facing each other in the tire circumferential direction has a quadrangular shape” because JP’975 teaches the protrusion height gradually decreases in the R1 direction to improve traveling on rough road ([0025], [0026]) and official notice is taken a protrusion comprising side wall portions which are facing each other in the tire circumferential direction and extending from the base of the protrusion is well-known/conventional in the tire art.  In other words, a protrusion illustrated in FIG. 3 and modified such that outer surface 5a does reach to the base of the protrusion is obvious in view of the teachings of JP’975 considered as whole and the official notice taken.  
Regarding claim 3, JP’975 illustrates the outer surface 5a as a rectangle.  JP’975 teaches the protrusion height gradually decreases in the R1 direction.
Regarding claim 4, the side wall of the protrusion on the R2 side of FIG. 3 is a rectangle and the side wall of the protrusion on the R1 in view of 
Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’975 with “the pair of portions included in the side wall and facing each other in the tire circumferential direction have different shapes” because JP’975 teaches the shape of the protrusion is not limited and may include for example a triangle , V shape, or other polygons and part or all of the outer side surface 5a may be a curved surface or a bent surface ([0035]). 
Regarding claims 7-10, see FIG. 1 and 3 of JP’975.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP’711 (JP 2000-280711) in view of JP’975 (JP 2010-188975).
Regarding claim 1, JP’711 teaches a pneumatic tire comprising a buttress.  JP’711 is silent to disclosing the claimed protrusion.  However, JP’975 teaches a pneumatic tire comprising protrusions on a buttress portion.  The protrusions is disposed between the ground contact end 13 and the tire maximum width position 14 ([0023]) for improve traveling on rough road (for example: muddy roads).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’711 having protrusions with “each of a pair of portions included in the side wall and facing each other in the tire circumferential direction has a quadrangular shape” because JP’975 teaches the protrusion height gradually decreases in the R1 direction to improve traveling on rough road ([0025], [0026]) and official notice is taken a protrusion comprising side wall portions which are facing each other in the tire circumferential direction and extending from the base of the protrusion is well-known/conventional in the tire art.  In other words, a protrusion illustrated in FIG. 3 of JP’975 and modified such that outer surface 5a does reach to the base of the protrusion is obvious in view of the teachings of JP’975 considered as whole and the official notice taken.  
Regarding claim 3, the claimed protrusion in the tire of JP’711 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because JP’975 illustrates the outer surface 5a as a rectangle and teaches the protrusion height gradually decreases in the R1 direction.
Regarding claim 4, the claimed protrusion in the tire of JP’711 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the side wall of the protrusion on the R2 side of FIG. 3 is a rectangle and the side wall of the protrusion on the R1 in view of the broader teachings of JP’975 and official notice would also produce a rectangle and the rectangle on the R2 side would be bigger than the rectangle on the R1 side since JP’975 teaches the height decreasing toward the R1 side. 
Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’711 with a protrusion wherein “the pair of portions included in the side wall and facing each other in the tire circumferential direction have different shapes” because JP’975 teaches the shape of the protrusion is not limited and may include for example a triangle , V shape, or other polygons and part or all of the outer side surface 5a may be a curved surface or a bent surface ([0035]). 
Regarding claims 6-10, the tire of JP’711 in view of JP’975 would satisfy the claimed limitation since JP’975 teaches the protrusion is disposed between the ground contact end and the tire maximum width position. 
Regarding claims 11-15, JP’711 teaches a block extending from a tread portion to the buttress portion beyond a tread end.  And, JP’975 
Regarding claims 16-20, see FIG. 2 of JP’711.  As to the claimed alignment between protrusions and tread blocks, JP’975 teaches the protrusions located radially below tread blocks 12 and lateral groove 11 (FIG. 1 and FIG. 4).  Since a straight line can be drawn from a tread block and a protrusion in FIG. 1 and FIG. 4 of JP’975, JP’975 satisfies protrusions aligned with tread blocks in the tire radial direction.  The last three lines of each of the claims is sufficiently broad to read on FIG. 1 and FIG. 4 of JP’975.  Moreover, “aligned” fails to require the leading and trailing edges of a tread block and the leading and trailing edges of a protrusion, respectively, being co-linear with each other in the tire radial direction.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’711 with “a first protrusion and a second protrusion, and the first and the second protrusions are respectively aligned with the first and second blocks in the tire radial direction” since JP’975 provides the protrusions radially below the tread blocks (i.e. aligned) for improving off-road tire performance.  
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection applied in this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        07/10/2021